 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCorry Contract,Inc.andUnited Steelworkers ofAmerica,AFL-CIO-CLC. Case 6-CA-191801June 28, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn January 15, 1987, Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneralCounsel filed exceptions, a supportingbrief, and a motion to strike portions of the Re-spondent's answeringbrief.The Respondent filedan answeringbrief, cross-exceptions,a supportingbrief,anda responseto the General Counsel'smotion to strike.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions as modified3 and to adopt the recom-mended Order as modified.4iOn July 2, 1987,the Board granted the Petitioner'smotion to severCase 16-RC-9694 fromthe unfair labor practice case before us. In addi-tion to severing the representation case, the Board granted the Petition-er's request to withdraw its election objections, and to certify the electionresults2The parties have excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.The judge stated that one-half of Respondent'swork force was re-leased because of a decline in businessThe recordreflects that only one-third of the work force was laid off during the beginning of 1986 Thejudge also stated that a conversation between Supervisor McFate andemployee Sellon occurred the day before the election.The record re-flects the conversation occurred Tuesday of the week preceding theelection on June 10, 1986We correct these errors These errors do notaffect the ultimate determinations of the judgeWe deny the General Counsel's motion to strike portions of the Re-spondent's answering brief because,rather than objecting to the introduc-tion of new evidence,the General Counsel is objecting to purported ms-characterizationsof recordevidenceaWe find the judge improperly went beyond the scope of the com-plaint by finding 8(a)(1) conduct in President Bill Kafferlin's statementsthat he would be hard to bargain with if the employees chose to be rep-resented by a union and that the Respondent would not be obligated tobargain with a union selected by the majority of the employees, and Su-pervisorMcFate's comments to Sharon Sellon that the Respondent wasreceiving union busting information from a law firm The complaint didnot allege these incidents, the General Counsel did not amend the com-plaint at the hearing,and the General Counsel did not either at the hear-ing or in her brief to the judge argue that these incidents were violationsHence, the allegations were not actually litigated.We agree with the General Counsel that Plant Manager Anthony'sstatement to employee Eberle that, if employees were listening to em-ployee Spoven,the latter was a troublemaker and had caused trouble forhis previous employer by filing grievances, constitutes 8(a)(1) conductThe statement was made in the context of threats by the plant managerof loss of jobs,benefits,and overtime and would plainly tend to impingeon employees' Sec 7 rights SeeGarrison Valley Center,246 NLRB 700,708-709(1979)The judge found that the General Counsel failed to es-AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion of Law2."2. The Company violated Section 8(a)(1) of theAct by threatening employees with loss of jobs andbenefits in retaliation for their union activities, tell-ing employees that management would find a wayto discharge prounion employees,and telling em-ployees not to listen to an employee because hewas a troublemaker and caused trouble for his pre-vious employer by filing grievances."ORDERThe National LaborRelations Boardorders thattheRespondent,CorryContract, Inc.,Corry,Pennsylvania, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Discharging employees in retaliation for theirprotectedunionactivity.(b) Threatening employees with loss of jobs andbenefits in retaliation for their union activities, tell-ing employees thatmanagementwould find a wayto discharge prounion employees, and telling em-ployees not to listen to an employee because hewas atroublemaker and caused trouble for his pre-vious employer by filing grievances.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Thomas Eberle immediate and full rein-statementto his former position or, if such positionno longer exists, to a substantially equivalent posi-tablish a prima facie case with regard to the layoffs of employees Rogersand Miller.While we adopt the judge's findings in this regard,we do notrely on theinferences the judge made relating to the employees named inthe original chargeGiven the judge's finding that the Respondent threatened loss of em-ployment in retaliation for union activity and other 8(a)(l) conduct, wefind it unnecessary to pass on the allegation that the Respondent violatedSec 8(a)(1) by employee Kraft's statement that employees could be firedfor wearing a union button because finding the additional violation wouldessentially be cumulative and would not materially affect the Order4The judge recommended a broad remedial order Such an order iswarranted only when a respondent is shown to have a proclivity to vio-late the Act, or has engaged in such egregious or widespread misconductas to demonstrate a general disregard for employees'fundamental statuto-ry rightsHickmott Foods,242 NLRB 1357 (1979)Inasmuch as the Re-spondent'sunlawful acts are not of such nature,we shall modify the rec-ommendedOrderand notice to provide the narrow cease-and-desist lan-guageWe shall modify the recommended Order to require that the Respond-ent remove from its files any reference to Eberle's unlawful dischargeand notify him, in writing,that it has done so and that evidence of theunlawful discharge will not be used as a basis for future personnel actionsagainst him.SeeSterling Sugars,261 NLRB 472 (1982)289 NLRB No. 50 CORRY CONTRACTtion,without prejudice to his seniority or otherrights and privileges previously enjoyed.(b)Make whole Thomas Eberle for any loss ofpay or benefits he may have suffered by reason ofthe Respondent'sdiscrimination against him withinterest thereon to be computed in the manner pre-scribedinNewHorizonsfor theRetarded.5(c)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way.(d) Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its place of business in Corry, Penn-sylvania,copies of the attached notice marked"Appendix."eCopies of the notice,on forms pro-vided bythe Regional Director for Region 6, afterbeing signedby theRespondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced,or coveredby any othermaterial.(f)Notify theRegionalDirector inwritingwithin 20 days from the date of thisOrder thatsteps the Respondent has taken to comply.a In accordance with our decisioninNew Horizonsfor theRetarded,283 NLRB 1173 (1987), interest on and after January 1, 1987 Shall becomputed at the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26U S C § 6621.Interest onamounts accrued prior to January 1, 1987(the effective date of the 1986amendmentto 26 U S.C § 6621),shall be computed in accordance withFlorida SteelCorp,231 NLRB 651(1977).6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge any employee in retalia-tion for his union activities.397WE WILL NOT threaten employees with loss ofjobs and benefits in retaliation for their union ac-tivities.WE WILL NOT tellemployeesthatmanagementwould find a way to discharge prounion employ-ees.WE WILL NOT tell employees that other employ-ees are troublemakers and caused trouble for theirprevious employer by filing grievances.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL offer Thomas Eberle immediate andfull reinstatement to his former position and, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges previously enjoyed.WE WILL make whole Thomas Eberle for anyloss of pay and other benefits he may have sufferedas a result of the discrimination against him withinterest.WE WILL notify Thomas Eberle that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainsthim in any way.CORRY CONTRACT, INC.Ronald J. Andrykovitch, Esq.,for the General Counsel.Richard Perhacs, Esq. (Elderkin,Martin, Lelly,Messina &Zamboldi),of Erie, Pennsylvania, for the Respondent.Mr.WileyWelborn,Staff Representative, of Pittsburgh,Pennsylvania, for the Charging Party.DECISIONSTATEMENT OF THE CASETHOMASA. Ricci,Administrative Law Judge.A hear-ing in this proceeding was held on 8 and 9 October 1986atCorry,Pennsylvania,on a complaint issued by theGeneral Counsel againstCorry Contract,Inc. (the Re-spondentor the Company)and on objections to an elec-tion held by the Board.The complaint issued on 6August 1986 on a chargefiled by UnitedSteelworkers ofAmerica,AFL-CIO-CLC (the Union) on 6 June 1986.The principal issue presented is whether the Respondentunlawfully discharged three employees in violation ofSection 8(a)(3) of the Act. Briefs were filed after theclose of the hearing by the General Counsel and the Re-spondent.On the entire record,and from my observation of thewitnesses, I make the following''A motion by the General Counsel to correct certain inadvertenterrors in the transcript,unopposed, is granted 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCorry Contract, Inc., a Pennsylvania corporation, isengaged in the production and nonretail sale of officefurniture.During the 12-month period preceding issu-ance of the complaint in the course of its business it pur-chased and received at its Corry, Pennsylvania facilityproducts,goods,andmaterialsvalued in excess of$50,000 directly from points outside the Commonwealthof Pennsylvania. I fmd that the Respondentisan em-ployer withinthe meaningof the Act.H. THE LABOR ORGANIZATIONINVOLVEDIfind that UnitedSteelworkersof America, AFL-CIO-CLC isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABORPRACTICES ALLEGEDWhether the Respondent,in its campaignto defeat theUnion's June1968 election, exceeded the bounds of per-missible Board law is a minor questionin this overallcase. In the event, that election willbe set aside and anew one ordered. By the time this proceeding is decidedby the Board it will be quite a full year since the lastelection, and therefore the Union would be entitled toanother election in any event.The real question of substance is whether the Re-spondent illegally "discriminated"against three namedemployees-Sheila Rogers, Richard Miller, and ThomasEberle. I used the word "discriminated" advisedly, be-cause the complaint says the Respondent violated Sec-tion 8(a)(3) of the Act as to thesepersons,and the statu-tory prohibition there literally reads not to "discrimi-nate."The complaint says the Company "discharged"these three employees on 8 May 1986. It then goes on toallege further that "since that date" the Company re-fused to "recall" them. If a man is fired or dischargedfrom his job, and the motivewas illegal,what mattersthat he was never thereafter "recalled"? How does thatfailure constitute another unfair labor practice? The factthat the man stays "discharged," day after day, and isnot "recalled," adds nothing to the case in support of thecomplaint. Unless, of course, the complaint was intendedto allege two separate acts of illegal discrimination, onein the initial "discharge," and another in the later "refus-al to recall."Which is it? There is no proof in this recordabout anyone trying to come back after the layoffs andbeing refused. I have difficulty following thereasoningof the complaint, especially in the light of the undisputedand clear relevant facts of record.At the beginning of the year 1986 there were about100 productionand maintenanceemployees in this plant.About 20 of them werereleased inMarch because of adecline in the volume of business, about 20 more werelaid off in April for thesame reason,and 11 or 12 morewere laid off on 8 May. That all these people were senthome, half the total complement of 100, because the Re-spondent had no work for them is not disputed on thisrecord. There is not only documentary evidence provingthe decline in the volume of business, but the GeneralCounsel's own witnesses admitted they were told beforeithappened that such a reduction in force was beingplanned. In fact the Company held a special meeting ofall employees in March-before any indication of unionactivity at all-expressly to inform them that this was ex-actly what was going to happen. Also, a notice to all em-ployeeswas posted in "January or February," as Ms.Rogers recalled, telling them the reduction in force wasimminent.Of all the peoplesent home in these masslayoffs, thecomplaint here selects two-Rogers and Miller-andsays they were "discharged" on 8 May because theywere unioneers.2 Considering the record in its entirety,the evidence does not suffice to prove the complaint alle-gation of illegal motive in the release of these two em-ployees.Although it is clear the Respondent was at thetime of the events opposed to having the Union repre-sent its employees, and although it is true it had knowl-edge of practically all those employees who favored theUnion, there is no convincing evidence the RespondentselectedRogers and Miller for layoff because of theirunion feelings. I do not think the record proves a primafacie case for these two persons. Moreover, the facts ofrecord suffice to establish a perfectly proper reason whythe Respondent joined these two workers, among others,that day in the general layoff. I shall therefore recom-mend dismissal of the complaint as to these two employ-ees.Rogers signed a union card on 11 April, and testifiedthat she attended union meetings regularly thereafter atthe union hall, that she wore a union button and T-shirtatwork, and that she distributedunion literature at plantentrances.But Rogers also testified that no one everthreatened her because of her wearing the unioninsignia,and that no one ever made any comment about it at allto her. In short, this was the alleged discriminatee herselfadmitting the Respondent never gave any indication ofanimosity against her because she was one of the manyemployees who behaved as she did. In other words, thecomplaint as to her therefore becomes: Rogers favoredthe Union; the Employer knew it; the Employer was op-posed to having the Union represent its employees; itfired Rogers; ergo-the reason why it fired Rogers wasbecause of her union activity. In my considered judg-ment, I do not think that reasoning suffices to prove aprima facie case.When an employer fires 30 employeesduring an active union campaign, and only 1 of them isalleged to have been selected because of such activity,there must be at least some evidence that the employerpicked her for such reason. There is no such evidencehere as to Rogers.The case in support of the complaint as to RichardMiller is not much different. He signed a union card on29 April and testified he wore a union button, gave outleaflets, and went to union meetings. This man also testi-fied that he attended the union meetings after he had leftthe Company on 8 May, and that he distributed the leaf-lets also after being laid off that day. As to Miller's ac-2The complaint also says employeeEberle wasdischarged on 8 May,but that is wrongEberlewas discharged on 15 May CORRY CONTRACTtivities in aid of the Union'sorganizational campaign-going to meetings and distributing union leaflets-whichhe engaged inafterhis layoff,or "discharge,"they couldhardly have been a motivating cause for what the Re-spondent didbeforethose things happened.Could this bethe reason why the complaint doubletalks and says theunfair labor practice was in the refusal to recall?Although the General Counsel made much of the factall three of the employees involved in the complaintsigned union cards before their release,there is no evi-dence,indeed it is not even claimed,that the Respondenthad knowledge of those particular facts before thosecards were entered as evidence at the hearing in this pro-ceeding,5 months later.Miller testified about conversations he had with man-agement representatives concerning the union activitythat was going on.During the years he worked for thisCompany he was absent a number of times for illnesses,some of them for very long periods.The last such ab-sence took place when he was hospitalized from 7 De-cember 1985 to 5 May 1986.The day after 5 May, whenhe was put back to work, George Valletti: a supervisor,said to him:"I didn't know you were wearing that badge... that's all he said."With 50 percent of the employeeswearing union buttons at work,of what significance wasit for the supervisor to have said he noticed a button ona particular employee? The reason why all of them worethose buttons was precisely so that everybody in sight inthe plant would become aware of them!Miller also testified that when,on 13 May,5 days afterhe had been laid off, and the only day he distributedunion leaflets near the plant,he saw Bob Anthony, thefactorymanager,come out of the plant,and that he,Miller,told the supervisor:"[H]ere Bob, take one ofthese.He says no. I said come on take one. He says allright.So, he walked over and took one. . .and he said,goddamnit,Dick,you know better than this. . . .Youbeen in a union before. . .they never done nothing foryou." This was the alleged discriminatee himself admit-ting that the Respondent did not even know,before thedischarge,that he was in any way involved with theUnion.This is not surprising,for he had only been backon the job for 3 days before he was laid off.With thisfrom the witness, can I fmd he was released because ofhis subsequent union activity?As already stated Rogers and Miller are the only em-ployees said to have been laid off on 8 May because oftheir union activities.But the record also shows, as theGeneral Counsel'sown witnesses conceded,that abouthalf the total group at work at the time wore union but-tons and T-shirts.That reality is also indicated by the re-sults of the election the following month,when 43 votedfor and 45 voted against the Union.I think it fair to assume-certainly in the absence ofany contrary evidence-that the hand of destiny fell asheavily on the prounion employees as it did on the an-tiunion group. The General Counsel does not contendthat there was a top heavy selection of unioneers to sup-port the present allegation of discrimination in general. Ifon 8 May Rogers and Miller were the only T-shirt wear-ers who were laid off while all the rest were known an-tiunion employees,a different picture would be present-399ed. Instead,there is positive indication that even thatday, as I presume also happened at the April layoff of 20people,other known unioneers were sent home. Thecharge,filed by the Union on 6 June,listsnine employ-ees (not including Eberle)as having been discharged on8May in violation of Section 8(a)(3) of the Act. Thecomplaint then reduces the number to five.At the startof the hearing the General Counsel removed two morenames from the complaint.As it stands only Rogers andMiller are now said to have been illegally selected thatday. But if the Union charged that nine suffered illegally,it necessarily means that the Union knew they were openadherents of the union movement,and that the Companyknew that to be so.The same inference must be madewith respect to the General Counsel's having listed fouremployees in his complaint;if he did not know he couldprove they were,all four unioneers to the knowledge ofthe Company,he would never have included them in hispleadings.All this adds up to is a perfect affirmative defense ofdischarge for just cause.There is no contention that theCompany was not justified,for business reasons, in re-leasing 11 or 12 employees on 8 May.Absent evidenceof deliberate selection of any one of them for illegalreason,nothing wrong can be found with the fact it sentRogers and Miller home that day.There are two reasons why this part of the complaintfails on this record.The first is that with so many union-eers having been laid off on 8 May,to say nothing of anequal percentage laid off earlier, practically none of thewhole bunch ever recalled,what was so special aboutRogers and Miller that day that only they of the wholegroup can be said to have suffered"discrimination"?Nothing! They were but two of many unioneers, all inthe same position and all treated alike.A second argument by the General Counsel rests onwhat the Respondent'switnesses described as an estab-lished practice of permanently removing from its payrollany employees in layoff status for 60 days.Sixty daysafter8May-by 8 July-the Company altered itsrecords to Mark Rogers and Miller as no longer havingemployee status.Thismeant all benefits ceased to applyto them,and that in the event they were ever offered anopportunity to return,or invited to come back, theymust return under the usual routine examination and con-siderations that are applied to all new employees-proba-tionary period,physical examination,qualifications, etc.Rogers testified she had never heard of such a rulethroughout her employment.Eberle said he first saw therule when he received it as a printed copy with his ter-mination notice 60 days after his layoff.He said the rulewas enclosed with his termination notice.Sharon Sellen,another witness,gave like testimony.Barbara Kimmey,the Company's personnel manager,testified the posted rule had been in effect since 1982,when it was first posted for all employees to see. Shesaid the practice of sending a copy to laid-off employeeswhen the 60-day layoff status ended was instituted toclear any misunderstandings about continuing benefits.The Company placed into evidence a copy of the rule,dated 1982, from its regular records.William Kafferlin, 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Company's president,corroborated Kimmey. On thequestion of whether the Company in fact had in the pastremoved laid-off employees from its records,Imust be-lieve the management witnesses.Afterthe Respondent had rested its case,the GeneralCounsel recalled Richard Miller as a rebuttal witness. Hetestified that in 1980-1981 he was on disability for alengthy period,and that when he returned he resumedwork on the same basis as when he had left.Then camethe following from the witness:Q.Mr. Miller,you were rehired as a new em-ployee,of May of 81, when you returned from thisillness,weren't you?A. No, I wasn't rehired.Q. You were not rehired?A. No sir.Q. What happened to you?A. I brought a doctor's slip back from the VAHospital.Theyletme work,I came right back towork,was on the same job as when I left.Q. Okay, what about your pay?A.My pay was dropped. I worked there, Iwould say, probably, a week, when they droppedmy pay and they said then, at that time, that theywould,had to do something about a plan or some-thing.Q. What?A. A plan, some kind of a plan, where they-they had to start a new plan.They never had a planbefore, in the shop, until-they told me at the time,there was never a plan in the shop. When I was offthat year, they said there was no plan where youcould be off 6 months and you started all over as anew employee. When I came back from that hospi-tal, I started with the same pay and everything Ileft there with. And, then, after I worked there fora while, then they were going to start a plan, butI'd never seen the plan.Q. Okay,did you receive accident,sickness insur-ance benefits,when you were off?A. Accident and ... .Q. Yes, 26 weeks worth.A. I've let's see, 26 and that, I believe, I did.Q. Then they ended after 26 weeks, right?A. Right.Q. You say they told you about the plan. Who isthey?A. That was Bob Anthonyand BillKafferlin.WhenI cameback to work and that, I didn't knowhow to discuss and come out with a ballot. But,Bob Anthony came back to me and told me thatthey would have to start me all over again. And, Ihad already come back and started working with,what I left with.Q. So, he did tell you you have to start all overagain?A. Right. After I already came back and got myown pay, when I left.Q. Right. But, you already back you were toldthat you would be started all over again?A. Right.This testimony by a Government witness comportswith the present assertion of the Respondent'switnessesthat a rule on returning employees was established in1982. I therefore find nothing wrong with the Company,in 1986,recording its laid-off employees as "terminated"after 60 days of a layoff period.Actually,all the testimony about employees knowingor not knowing about the rule and its meaning dies inthis case in view of the company records.There was re-ceived a prepared summary of information from theoriginal records about people having been terminated ex-actly 60 days after their layoff. All parties agreed theprepared summary correctly reflects the records them-selves,whichwere always available to the partiesthroughout the hearing. One exhibit alone shows that 36employees who were laid off were permanently terminat-ed precisely 60 days after their layoff during the years1984 and 1985. This was before any union activity oc-curred.One man,listed on the exhibit, was laid off in1982 and marked"terminated"60 days later.Enough!With respect to Thomas Eberle, a totally different pic-ture is presented. He was not laid off with others, as agroup,unioneers and nonunioneers.He was singled outfor discharge.The work hewas doing-maintenance-was not reduced in the overall lessening of the volumeof business. His release had nothing to do with the gen-eral reduction in force.His work was simply given to an-other man, more junior than him in tenure,and not evenclaimed to have been more qualified. Indeed,there is noquestion of Eberle'sdesirability as an employee for hewas retained many times despiteforcedabsences.Eberle was fired on 15 May. As to him, too, the de-fense is economic necessity, the importance of replacinghim with another man whose skills were more diversifiedand would cost the Company less. Unlike the picturepresentedconcerningRogers'andMiller'srelease,Eberle's dismissal followed direct threats to him intendedto stop his prounion activity.He signed a union card at the 29 April meeting of theUnion, attended all weekly meetings, and immediatelystartedwearing a union button marked "organizer." Healso distributed union literature about the plant. At onemeeting hespoke up about several of the needs of theemployees that could be obtained through the Union-such as safety equipment, which was lacking, and meritraises.Some employees who were opposed to having aunion also attended the meetings,prominent among theman employee named Rick Kimmey, the son-in-law of theowner of the Company, and the husband of the Compa-ny's personnel manager.A few days after the meetingwhere Eberle spoke up about the need for safety devices,Bob Anthony, the plantmanager,told him at work that"the safety equipment is ordered for the acid tank. Itshould be in shortly." Thatmanagementwas aware ofEberle's pronounced activities in favor of the Union isthe clearest fact on this record.Eberle also said that later that same week Anthonylooked at him, saw the union button on the employee'shat, and called him a "shithead." Eberle continued to tes-tify that the following Saturday, also at work, Anthonystarted another conversation with him about the Union, CORRY CONTRACTand said"that if we were going to get a union in, thatthe union would cost us jobs,and benefits,and over-time."When Eberle came back saying that if the Compa-ny put the benefits for the employees in writing the em-ployees would not vote for the Union,Anthony respond-ed:[I]fwe were listening to Terry Sproveri, he wasnothing but a troublemaker.That he had filed agrievancewithCorry-Jamestown,and he justcaused the Company a lot of trouble.Q. Do you recall anything else about the conver-sation?A. Yes.After that,he said that if-with gettingthe union,we were just skinning our own necks.At the hearing Anthony testified it was Eberle whofirstbrought up the subject of the safety equipment inconversation with him. He then admitted having madethe derogatory remark to the man. I see no reason forhim to have spoken so offensively to the employee rightaftermention of the complaint Eberle had voiced at theunion meeting only a few days earlier,except it be re-sentment by the manager towards the man's instigationof others towards getting a union in the workplace. I donot believe Anthony's testimony that it was Eberle whospoke to him first about the lack of safety equipment. Ican only find that the manager learned about what tookplace at the union meeting from the husband of the per-sonnel manager.Rick Kimmy was not only outspokenlyantiunion, but persisted in being present at one unionmeeting after another despite repeated protests by theregular employees for him to stay away from there. Inthe end they were forced to expel him from their meet-ings.Anthony denied having voiced any of the threats astestified by Eberle.I credit Eberle against the plant man-ager.This finding rests not only on the demeanor of thewitness,and his admitted animosity towards the man, butalso on the fact-as will appear below-that one of themain points urged by Kafferlin, the owner,in his cam-paign against the Union,was a repeated assertion thatunionism was a danger to their jobs. I find that by hisstatements to Eberle that if the Union prevailed in thescheduled election employees would lose their jobs andother benefits, by his threats constituted violations ofSection 8(a)(1) of the Act chargeable to the Respondent.Eberle also testified that before his discharge on 15May, Sam Smith,another supervisor,said to him, "[I]fwe were going to get the union, it was going to cost usjobs.And, that if the union did come in, Bill [Kafferlin]would find some way of getting rid of the union organiz-ers." Smith also denied having made these statements.Again,I credit the employee against the supervisor, andIfind that Supervisor Smith's threat to Eberle that em-ployees,and union organizers,would be discharged bythe boss if the Union prevailed in the election to takeplace,theRespondent violated Section 8(a)(1) of theAct.It is admitted that from the end of April to the elec-tion held by the Board on 19 June the Respondent triedcontinuously to convince the employees they would be401better off voting against union representation. It sent let-ters regularly to individual employees urging its view.On 17 June,2 days before the election, Kafferlin held anumber of meetings with the employees,gathering from15 to 20 at a time from the various departments, wherehe spoke to them about the coming election.From thetestimony of Sharon Sellen, an employee in the press de-partment:"[H]e started out by reading off his statementand telling us pretty much why we did not need theunion,and that. . .what the union was going to cause,like, the union was going to put us out on strike, or thatthey couldn'thelp us . . . . He said that if the union gotin, that the union would put us out on strike.He saidthatwe wouldn'thave any choice,that if the unionvoted strike,we would have to go out on strike.He saidthat if we got the union in, he would be hard to bargainwith,and it will be difficult to get a contract with him.... he said that companies that we were dealing withnow, don't want to deal with a union,and we'd losebusiness,and he stated that IBM,which is stationed, orsituated at the Steelworkers Union,would be one compa-ny which would not want to work with a union compa-ny . . . . He said people that were laid off would be ter-minated and not called back."Sproveri,from the assembly department, testifiedabout what Kafferlin said to his group at a meeting thesame day.From his testimony: "[W]e got to discussingthe Union.And, he had informed us that he was-hadexperiencewith negotiating with Unions, and that hecould be hard to deal with, just as hard to negotiate withas the Union people could.And that through negotia-tionswe could eventually lose some of the benefits thatwe have. . . .And, he said,that IBM would-in essence,he said, that IBM would rather not deal with a Unionshop."Employee Glenda Bounds also testified about themeeting she attended:He told us that he didn'thave to bargain with theunion if he didn'twant to. He told,at that time,that the people that were on layoff,and that wereterminated,were not to be called back at all. Hesaid-told us that the union couldn't do anythingfor us, and that the union was taking our rightsaway,they were making our decisions for us. And,he said that the Union could make us go out onstrike,and then he would hire other people,that wewouldn't have any rights for anything if we had aunion.After thiscameKafferlin's testimony. He started witha negative response to a purely leading question, by de-nying having said "the Company would not agree togive the union anything if it won the election or wordsto that effect." Then came the following from the wit-ness:Q. Did you,during the course of these meetings,discusswhether or not the company would refuseto bargain or refuse to negotiate with the union?A. We did discuss it, yes, sir.Q. What did you say about it? 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. I said that we would negotiate, but that wewould negotiate as hard bargainers.The witness'testimony was evasive and therefore notreally credible. For example:Q. Did you ever say that it would be hard for theunion to get a contract from you?A. I said we would negotiate.Q. Did you ever say that specific statement that Isaid?A. I don't recall that I said that it would be hardto get a contract.Again:Q. Did you ever say that the union was takingthe employees' rights away?A. I didn't say they were taking their rightsaway, I said they were acting without their approv-al.Q. You made that statement?A. I did make that comment, that they were al-ready acting without their approval.Kafferlindenied tellingthe employees the Unionwould call them out on strike,and then added: "I saidthat we had been reviewed by customers, they had askedabout ourunion status,and that we had our contractunder negotiation,that the customer was sensitive to thefact that we did or did not have a union, and that thatwas one of the conditions under which we would begiven an opportunity to bid."Between Kafferlin and the employee witnesses I creditthe testimony of the latter group.The owner'smessagewas clearly one to intimidate the employees,to create afear in themthat if they voted in favor of the Union 2days later, they ran the risk of losing their jobs. Themessage could not have been clearer.Kafferlin's explana-tion of his statements that loss of jobs was a probabilityif the Union prevailed rests on his unsupported assertionthat his customers, or at least prospective customers,would refuse to do business with him if there were aunion representinghis employees. There is no evidenceto that effect, nor did the Respondent come forth withobjective proof of its present assertion. SeeLong-AirdoxCo., 277 NLRB 1157 (1985). I believe the employeeswho testified he said he would refuse to bargain in goodfaith with the Union in the event. I therefore find that bythe owner's telling the assembled employees he wouldnot bargain fairly with a union, that they would losetheir jobs if the Union should prevail, the Respondentviolated Section 8(a)(1) of the Act.This, coupled with the direct threats of retaliationspoken to Eberle personally by more than one supervisoras they saw him pushing for the Union as an organizerwhile still at work, the finding is fully warranted that aprima facie case in support of the complaint as to thatman isproved.The now advanced defense of discharge for cause doesnot suffice to offset the case in support of the complaint.Wright Line,251 NLRB 1083 (1980). Eberle's work con-tinued as it always did; it all had nothing to do with theeconomic changing conditions of the Company. The tes-timony is not quite clear as to just who was used in hisplace beginningon 15 May. Anthony, the supervisorwho had directly threatened Eberle with loss of employ-ment and whoalso said itishe who decides which em-ployee must be laid off now and then, testified he re-placed Eberle with a man named Robert Nichols, be-cause Nichols was also capable of doing inspection work.But the company records, offered into evidence by theRespondent,show Nichols was in laid-off status at thetime Eberle was sent home. He had been laid off on 9May and was recalled on 27 May, according to therecords. Eberle was fired on 15 May!This fits into Eberle's testimony that Anthony toldhim, on 15 May, that his job was being eliminated.Eberle also testified that a man named Bruce Pierce, amaintenanceman as he was, was doing his work later.This testimony is supported by that of employee SharonSellen, who said Pierce has been doing Eberle's work ona regular basis since the release of Eberle.Pierce,whotestified for the defense, was not convincing. From histestimony:Q. Isn't it true that since the time that Eberle waslaid off, you're doing the same work that he didprior to his layoff, is that correct?A. No.Q. What job are you doing now?A. I am doing his job now, but before I wasworking in the new building.Q.My question was, since Eberle was laid off,you, after-since the time Eberle's been laid off,you were the one who's doing the work that he didprior to the time he was laid off?A. Right.Eberle had been on the job 5 years. The Company wasglad to take him back every time he could not avoid anabsence. Except for a single warning about a drawer fall-ing to the floor accidentally in 1985, he was never givenany disciplinary notice or warning of any kind. Andeven if Anthonydid use employeeNichols to doEberle's work later, for a while, it is still a fact the jobwas given to another regular man, Pierce, instead of re-callingEberle.Against the very convincing affirmativeevidence of illegal motivation in the discharge of theman, I find the so-called defense of just cause unpersua-sive, I conclude that Eberle was discharged on 15 Maybecause of his persistent prounion activities, and that bysuch action the Respondent violated Section 8(a)(3) ofthe Act.There is also testimony of unfair labor practices com-mitted in violation of of Section 8(a)(1) by CharlesMcFate, an admitted supervisor. One day, before theelection,McFate called employee Sellen into his officewhere he talked to her "an hour and 45 minutes," ac-cording toSellen.She testified the supervisor told herthat "we'd be better off if we went, you know, if wedidn't have a union . . . that he knew that we wouldn'tget anywhere by . . . voting in the union." Asked oncross-examination to repeat her testimony, Sellen did so:"he said he had family who worked in a law office in OilCity.And, he gave me this long name of people, or CORRY CONTRACT403names,for a lawyer firm. And, he said that that waswhere he was getting his information for union busting."As to this conversation in his office, McFate was eva-sive at times, and therefore not credible to me against theemployee's testimony. He denied having said to her thathe was getting "union busting" information. Then camethe following cross-examination:Q. I have a question, the reason you called MSSellen into your office, was to just talk to her andattempt to discourage her from supporting theunion, is that correct?A. Not, entirely. It's nothing unusual to have,call people in and discuss work, work attitudes, andthat type of thing.Q.Work attitudes?A. You know, thinking of, you know, work relat-ed.I find that by calling an employee into his office in pri-vate conversation to tell her the employees would be"better off" without aunion,and that he, the supervisor,was obtaining "union busting" information,McFate, onbehalf of the Respondent, violated Section 8(a)(1) of theAct.The complaintalso allegescertain other violations ofSection 8(a)(1) said to have been committed by three em-ployees-RogerMimmick, Lynn Mokwa, a receivingclerk, and Paul Kraft, a layout employee. One witnesssaid she heard Kraft tell another employee he, or she,could be fired for wearing a union button. The onlyother significant misconduct charged to these three per-sons is the fact that Mokwa went about the plant pollingthe employees about theirunion sentimentsbefore theelection.He kept a chart with names and checked offthose in favor and those against the Union. The Re-spondent disputes the alleged supervisory status of allthree of these employees at the time of the events. I donot think the evidence sufficient to prove any one ofthese three men was in fact a supervisor at the time, oran authorized agent of the Respondent, and shall there-fore ignore the related evidence there is on this recordabout their antiunion activity.Apart from the testimony of the personnelmanagerthat none of these three men exercised any of the author-ity listed in the statutory definition of a supervisor, theGovernmentwitnessesthemselves conceded they hadnot themselves seen these men act with authority in a su-pervisory capacity. Some of them voted in the election,without challenge.What the witnesses offered to provethe asserted supervisorystatues areclaims of such au-thority voiced by the disputed employees themselves.But agency is not proved out of the mouth of the agent.None of the three men was called as a witness.It is a fact the real supervisors were aware of Mokwa'sgoing about the place asking one employee after anotherhow he felt about the coming election. Maybe the Re-spondent should have stopped him from doing that. Butthen, it did not, as indeed it could not, stop the prounionpeople from advertising their contrary attitude by thebuttons and T-shirts half of them wore throughout theplace of work. Mokwa's activity was of the same natureas the the publicity activities of the prounion employees.There is one more allegation in the complaint that Ifind unsupported by the evidence. About a week afterhis discharge, Eberle came back to the plant for his finalcheck.He accepted union leaflets from a professionalunion organizer before entering the building. He did notgo to the office but went into the regular workplace, inthemaintenance department. Kafferlin happened to seehim there. He took Eberle by the arm and urged him inthe direction of the office. In the words of Eberle him-self "he [Kafferlin] escorted me to the front office." Thecomplaint characterizes this incident as "physical assault"by the owner. I do not agree. Eberle had no businessbeing inside the plant that day, especially in view of histhen activity as an organizer and distributor of union lit-erature.He was not denied his right to go to the officeforwhatever was due him. I therefore make no findingadverse to the Respondent based on that visit to theplant.IV. THE REPRESENTATION PROCEEDINGCase 6-RC-9694As the result of the 19 June 1986 election now stands,the Union lost by a very narrow margin. It filed timelyobjections, claiming improper interference with a fairelection by the Company before the voting took place.On investigation the Regional Director decided a hearingshould be held on some of the objections. And becauseat thesame timethe Union filed its charge in Case 6-CA-19180, and the Regional Director decided to issue acomplaint in that case. He then consolidated the twoproceedings for a single hearing.As explained, and as found above, the Company com-mitted a number of unfair labor practices before the elec-tion date, including the outright discharge of one of theunion organizers. Some of the unfair labor practicesfound involved certain aspects of the objections filed bythe Union; there is even a certain overlap between thetwo kinds of improper conduct bymanagementofficials.Whether the unfair labor practices found fall within thescope of the objections or within the area of the com-plaint is of no moment. Indeed, if by chance there mayhave been minor additional incidents not clearly shownon the record in support of the objections, there is noneed to belabor them here. Without doubt the electionmust be set aside and a new one ordered. Unfair laborpractices committed so shortly before an election, aimedexactly at restraining the employees who felt prounionfrom so voicing their choice in the election, demandsthat the results be set aside, regardless of whether themore grievious misconduct was listed in the Union's ob-jections.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf- 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfic, and commerce among the several States,and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYRespondent must be ordered to cease and desist fromagain committing the unfair labor practices found herein.Thomas Eberle must be reinstated to his former position,and he must be made whole for any loss of earnings hesuffered in consequence of the illegal discriminationagainst him. In view of the nature of the unfair laborpractices committed, the Respondent must be ordered tocease and desist from in any other manner violating thestatute hereafter.CONCLUSIONS OF LAW1.By discharging Thomas Eberle on 15 May 19867theRespondent has violated and is violating Section8(a)(3) ofthe Act.2.By the foregoing conduct, by threatening employeeswith loss of employment in retaliation for the union ac-tivity, bythreatening employees with loss of benefits be-cause of their union activity, by telling employees thatmanagement would find a way to discharge prounionemployees,by telling employees Respondent would behard to bargain with if it choose to be represented by aunion,by telling employees that collective bargainingwith the Union of their choice would mean loss of bene-fits being enjoyed, by telling its employees the Respond-ent would not be obligated to bargainwitha union se-lected by a majority of the employees, and by telling em-ployees that management was obtaining union busting in-formation,the Respondent has violated and is violatingSection 8(a)(1) of the Act.3.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.[RecommendedOrderomitted from publication.]